Per Curiam,
Mason, Chief Justice.
This case must be tried upon the record and upon that alone. We cannot therefore pay any regard to the affidavits made for the purpose of changing or explaining the record as set forth in the transcript. Nor can the certificate of the clerk be of any avail. When he sends up a transcript of the record, his certificate to the same is sufficient evidence to serve as a basis for the action of this court. But an independant certificate of his is of no higher authority than that of any other individual. If there had been an error in the transcript in the first instance, measures should have been taken to procure an amended copy thereof, but evidence in the form of a certificate given bv the clerk stating facts not apparent upon *458the record, or even stating what the record should have been without giving a true copy thereof, cannot be considered and acted upon by this court.
In the present case, the suit is commenced and the summons issued in the name of Hezakiah Musgrave. The attachment bond and the declaration are in the name of Henry Musgrave. The statute requires a declaration in cases like this to be filed ten days before the return day of the writ. The court below decided that a declaration in the name of Henry Musgrave in this case was not a compliance with the above requirement of the statute, and therefore quashed the writ of attachment. But inasmuch as this writ by our statute is a mere auxiliary process, the plaintiff was permitted to amend his declaration and procede in the same way as though no writ of attachment had been issued.
We think this ruling of the court was correct. He who would avail himself of the violent remedy of attachment must keep close to the statute. The writ issued in the name of Hezakiah Musgrave, and ten days before the return day thereof a declaration should have been filed in the same name. The quashing of the writ of attachment being the only error complained of in this case, the judgment of the court below wil be affirmed.